United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 09-1312
                                ___________

James Charles Fudge,                   *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Eastern District of Arkansas.
J. T. Banks, Assistant Warden, Varner *
Super Max, ADC; R. Evans, Lt., Varner *
Super Max, ADC; E. Hobbs, Lt.,         *
Arkansas Department of Corrections;    * [UNPUBLISHED]
T. Nelson-Courtney, Correctional       *
Officer, Varner Super Max, ADC;        *
R. McCarrell, originally sued as       *
K. McCarrell,                          *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: February 26, 2010
                             Filed: March 3, 2010
                              ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.
        Arkansas inmate James Fudge appeals from the judgment of the District Court1
entered in accordance with a jury verdict in favor of defendants on Fudge's excessive-
force claims. Upon careful review, we find no basis for reversal. Specifically, we
find no merit to Fudge’s arguments on appeal, all of which relate to the District
Court’s handling of voir dire and evidentiary matters during trial. See Nicklasson v.
Roper, 491 F.3d 830, 835 (8th Cir. 2007) ("The conduct of voir dire is generally left
to the trial court’s sound discretion."), cert. denied, 128 S. Ct. 2052 (2008); Cavataio
v. City of Bella Villa, 570 F.3d 1015, 1020 (8th Cir. 2009) (noting that this Court will
reverse on the basis of an erroneous evidentiary ruling only if that ruling is a clear and
prejudicial abuse of the district court's broad discretion); EEOC v. HBE Corp., 135
F.3d 543, 551 (8th Cir. 1998) ("A timely and specific objection is necessary for a
successful evidentiary appeal in the absence of plain error.").

      Accordingly, we affirm.
                     ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                           -2-